DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.

Claims 1, 8, and 15 are amended; and claim 2-7, 9-14, and 16-20 are unchanged; therefore, claims 1-20 remain presently pending in the application, of which, claims 1, 8, and 15 are presented in independent form.

In light of Applicant’s amendments, the nonstatutory double patenting rejection is withdrawn.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 103 are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James H. Mayfield - Attorney for Applicants (Reg. No. 70,689) – on 3/4/2021.

The application has been amended as follows: 
1.	(Currently Amended) A method for classifying documents within a content repository comprising:  
pre-processing documents to render document sections visible to machine readers;
generating document subsets from the documents based on user-defined terms;
classifying documents within the content repository or documents within the document subsets into one or more categories, based upon a number of times classification terms appear in a specific section of the document or based on an article type tag, wherein classifying documents based on the number of times classification terms appear in the specific section of the document comprises applying predefined weighting values to the number of times classification terms appear in the specific section, wherein the predefined weighting values are selected based on a specific number equal to a sum of unique classification terms in the specific section compared to of a plurality of matching threshold values, wherein each matching threshold value is associated with a specific section of the document;
ranking documents based upon the frequency of classification terms in the specified section; and 
associating documents with specific diseases, genes, gene variants, and drugs or synonyms thereof by comparing relevant search terms to specific sections of the documents.

8.	(Currently Amended) A computer system for classifying documents within a content repository wherein the system comprises at least one processor configured to: 
pre-process documents to render document sections visible to machine readers; 
	generating document subsets from the documents based on user-defined terms; 
classify documents within the content repository or documents within the document subsets into one or more categories, based upon a number of times classification terms appear in a specific section of the document or based on an article type tag, wherein classifying documents based on the number of times classification terms appear in the specific section of the document comprises applying predefined weighting values to the number of times classification terms appear in the specific section, wherein the predefined weighting values are selected based on a specific number equal to a sum of unique classification terms in the specific section compared to a matching threshold value of a plurality of matching threshold values, wherein each matching threshold value is associated with a specific section of the document;

associate documents with specific diseases, genes, gene variants, and drugs or synonyms thereof by comparing relevant search terms to specific sections of the documents.

15.	(Currently Amended) A computer program product for classifying documents in a content repository, the computer program product comprising one or more computer readable storage media collectively having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: 
pre-process documents to render document sections visible to machine readers; 
generating document subsets from the documents based on user-defined terms; 
classify documents within the content repository or documents within the document subsets into one or more categories, based upon a number of times classification terms appear in a specific section of the document or based on an article type tag, wherein classifying documents based on the number of times classification terms appear in the specific section of the document comprises applying predefined weighting values to the number of times classification terms appear in the specific section, wherein the predefined weighting values are selected based on a specific number equal to a sum of unique classification terms in the specific section compared to a matching threshold value of a plurality of matching threshold values, wherein each matching threshold value is associated with a specific section of the document;

associate documents with specific diseases, genes, gene variants, and drugs or synonyms thereof by comparing relevant search terms to specific sections of the documents.

16. (Currently Amended) The computer program product of claim [[13]] 15, wherein the categories are selected from the group consisting of functional, clinical, case reports, reviews, or meetings and proceedings abstracts.

17. (Currently Amended) The computer program product of claim [[13]] 15, wherein the article type tag specifies the category of the document.

18. (Currently Amended) The computer program product of claim [[13]] 15, wherein classification terms are provided by a custom classification terms list, wherein for functional and clinical articles, when the sum of unique classification terms identified in a section of the document exceeds the matching threshold value, weighting the classification terms equally; and when the sum of unique classification terms identified in a section of the document is less than the matching threshold value, weighting the classification terms differentially.

19. (Currently Amended) The computer program product of claim [[13]] 15, wherein the specific section used to classify an article as clinical is an abstract section.

20. (Currently Amended) The computer program product of claim [[13]] 15, wherein the specific section used to classify an article as functional is a methods and materials or experimental section.

Allowance
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach the combination of “generating document subsets from the documents based on user-defined terms; classifying documents within the content repository or documents within the document subsets into one or more categories, based upon a number of times classification terms appear in a specific section of the document or based on an article type tag, wherein classifying documents based on the number of times classification terms appear in the specific section of the document comprises applying predefined weighting values to the number of times classification terms appear in the specific section, wherein the predefined weighting values are selected based on a specific number equal to a sum of unique classification terms in the specific section compared to a matching threshold value of a plurality of matching threshold values, wherein each matching threshold value is associated with a specific section of the document; ranking 
The prior arts of record (most notably the Wen reference) do teach classifying documents using document section analysis with dynamic term weights calculated based on term frequency in each section, but do not teach classifying documents using section-based term analysis using predefined section-based term weight values to determine priority/relevance scores for documents calculated using the frequency of each term in each section and the corresponding section defined weight values for the terms where each section of the document has its own threshold value to determine what the predefined weight values are used.
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EC/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165